Citation Nr: 1410532	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-17 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

F. Yankey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1998 to January 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran testified before the undersigned at an August 2013 Central Office hearing.  The hearing transcript is of record.


FINDING OF FACT

The Veteran's current left knee disability, diagnosed as medial and collateral ligament strain with displaced medial meniscus, results from injury during service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for a left knee disability.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. § 1110.  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The facts of this case may be briefly summarized.  The Veteran served on active duty from June 1998 to January 2008.  His service treatment records (STRs) do not disclose any lay or medical evidence of left knee injury or disability.

Postservice, an August 2009 private treatment record first reflects an evaluation for left knee pain and swelling.  At that time, the Veteran provided a history of a left knee injury in service wherein he felt a popping sensation while lifting the bottom rack of a bed.  He received conservative treatment with a gradual subsiding of pain, but he nonetheless reported having intermittent knee pain thereafter.  He had another injury in early 2009 while lifting his son, wherein he felt a distinct pop in his left knee with recurrent symptoms of pain and swelling thereafter.  A magnetic resonance imaging (MRI) scan demonstrated a complex tear of the medial meniscus with a displaced fragment, some degenerative changes of the lateral meniscus, and bone contusions of the medial tibial plateau.  The examiner provided an impression of mild strain of the medial collateral and anterior collateral ligaments with medial meniscus tear.

At the hearing in August 2013, the Veteran testified to receiving informal treatment for his left knee injury by the medical chief which included stretches and Motrin.  His spouse, who served on the same ship as the Veteran at the time of injury, corroborated the Veteran's testimony.

Upon review of the record, the Board finds that the testimony of the Veteran and his spouse - regarding an in service left knee injury that was informally and conservatively treated by the medical chief - is credible.  The testimony provided is consistent with the Veteran's report of history provided to the private examiner in August 2009, which is the first documented history of treatment made in the context of receiving appropriate care.  See generally Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Board finds no persuasive evidence impeaching the testimony of the Veteran and his spouse.  The Board is aware that the Veteran denied a history of knee trouble as well as swollen or painful joints on his January 2008 separation examination.  Notably, in his Report of Medical History (RMH), he denied a history of any physical problems yet he filed a service connection claim one month later for, inter alia, right shoulder and left ankle disabilities which were documented in the STRs and have been service-connected.  Thus, the RMH must be viewed in the context of hastily completing a checklist questionnaire in anticipation of discharge rather than constituting a reliable prior inconsistent statement.

After the hearing, the Veteran submitted an opinion from a VA clinician who, based on the history provided by the Veteran, found that it was likely that the Veteran's chronic derangement of the meniscus started during service.  It was also stated that it was possible that the initial inservice injury predisposed him to his second injury in 2009, and may have ultimately resulted in his meniscal tear.

As indicated above, the Board accepts the history of the Veteran that he injured his left knee in service and experienced recurrent symptoms thereafter.  He undoubtedly experienced another injury in 2009.  The VA clinician has opined that it is "likely" that the Veteran's chronic derangement of the meniscus started during service, which is consistent with the 2009 MRI findings showing degenerative changes of the lateral meniscus.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current left knee disability, diagnosed as medial and collateral ligament strain with displaced medial meniscus, results from injury during service.  The claim, therefore, is granted.


ORDER

Service connection for a left knee disability is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


